Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2019

The Court of Appeals hereby passes the following order:

A19A2005. EDDIE LOU MORRIS v. MORTGAGE INVESTMENT
    ASSOCIATES, INC. et al.

      After obtaining a default judgment against defendants Pro Properties, Inc.
(“PPI”), Mortgage Investment Associates, Inc. (“MIA”), and Morningside Mortgage
Management (“MMM”), plaintiff Eddie Lou Morris filed a pro se petition against
those companies as well as William Kelly Crow, David U. Crosby, and any other
officers, directors, or assignees of the companies. Morris sought the dissolution of the
companies, post-judgment discovery, and payment of the default judgment.
      The complaint was served on board members Kirk Demetrops and Raymond
Rivardo, who filed a motion to dismiss. Crosby and Crow also filed motions to
dismiss. On November 24, 2015, the trial court granted these motions to dismiss, and
Morris appealed. The appeal was dismissed as premature, however, as the trial court’s
order did not resolve the claims against PPI, MIA or MMM. See Case Number
A16A2165, dismissed May 10, 2017.
      Thereafter, Morris – through counsel – filed an amended complaint against the
same defendants alleging numerous new claims, including fraud and breach of
fiduciary duty. Morris filed a motion for summary judgment asserting that Crosby and
Crow and other officers and directors of PPI, MIA and MMM had engaged in
wrongful conduct and should be thus liable for payment of the default judgment. On
December 20, 2018, the trial court entered three orders: an order denying the motion
for summary judgment; a status order finding that, although defendant MMM had not
filed an answer, Morris had not sought default judgment against this defendant; and
an order dismissing defendants MMM and PPI for lack of prosecution. Morris has
filed a notice of appeal from these rulings.
      As a general rule, a direct appeal lies from a final judgment; that is, where the
case is no longer pending below. See OCGA § 5-6-34 (a) (1). If a trial court’s order
adjudicates fewer than all of the claims asserted, the order is non-final. See Johnson
v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989).
Furthermore, although a trial court’s order granting summary judgment may be
appealed directly, the denial of a motion for summary judgment remains
interlocutory. See OCGA § 9-11-56 (h); Parker v. Kennon, 235 Ga. App. 272, 272
(509 SE2d 152) (1998).
      Here, the orders Morris seeks to appeal are non-final. The order denying
summary judgment may not be appealed, and there is no ruling purporting to resolve
the claim against MMI or the new claims Morris asserted in his amended complaint.
Accordingly, Morris was required to follow the interlocutory appeal procedures –
including obtaining a certificate of immediate review from the trial court – to appeal.
See OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/01/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.